Citation Nr: 1543205	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-23 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Entitlement to service connection for a colitis disability.

3.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

4.  Entitlement to service connection for a variously diagnosed right eye disability.

5.  Whether new and material evidence has been received to reopen the matter of service connection for sleep apnea.

6.  Entitlement to increased ratings for sinusitis with allergic rhinitis, currently assigned "staged" ratings of 0 percent prior to December 14, 2012 and 10 percent from that date.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2009 and September 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, the RO assigned a staged increased rating of 10 percent, effective December 14, 2012.  In July 2015, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.

The issues of service connection for a prostate disability, a colitis disability, bilateral upper extremity peripheral neuropathy, and sleep apnea (on de novo review), and the issue of increased ratings for sinusitis with allergic rhinitis are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



FINDINGS OF FACT

1.  The Veteran did not appeal a February 2007 rating decision which denied service connection for sleep apnea, finding generally that the Veteran's sleep apnea was not shown to be related to his service-connected asthma or sinusitis with allergic rhinitis.

2.  Evidence received since the February 2007 rating decision, including medical articles suggesting a link between sleep apnea and sinusitis/rhinitis, relates to the previously unestablished elements of whether the Veteran has sleep apnea that is attributable to his service (and specifically to a service-connected disability).

3.  It is reasonably shown that the Veteran's right eye keratoconus is caused by his service-connected traumatic brain injury (TBI).


CONCLUSIONS OF LAW

1.  The February 2007 rating decision denying service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Service connection for right eye keratoconnus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination regarding the claim to reopen the matter of service connection for sleep apnea (and remand on a de novo basis) and the claim for service connection for a right eye disability, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Application to Reopen - Sleep Apnea 

The Board has reviewed the evidence submitted since the last final denial.  After this review, as summarized in the Findings of Fact and Conclusions of Law, the Board finds new and material evidence has been received.  As such, there is no need to further detail the basis of this favorable finding at this time.  The application to reopen the claim for service connection for sleep apnea is granted.

Service Connection - Right Eye Disability

The Veteran contends that he has a right eye disability due to a TBI that occurred in a blast injury to his right side while in service. 

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §  3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a  current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already  service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

It is not in dispute that the Veteran has a disability of the right eye.  On December 2012 VA examination, keratoconus of the right eye was diagnosed.  He is service connected for a TBI.  On December 2012 VA examination, the examiner opined that the Veteran's right eye keratoconnus is at least as likely as not caused by his TBI.  The examiner explained that while keratoconnus is usually attributed to a genetic trait, there appears to be no history of any corneal disorders in the Veteran's ancestry.  The examiner then indicated that a TBI can cause keratoconnus.  As this physician, a licensed optometrist, cited to the factual record and included a rationale in support of the opinion, the Board finds it to be of substantial probative value.

Accordingly, resolving all remaining doubt in favor of the Veteran, the Board finds that it is reasonably shown that his right eye keratoconnus is related to the Veteran's service-connected TBI, and that service connection for such is warranted.


ORDER

The appeal to reopen the claim for service connection for sleep apnea is granted.  De novo review of this matter is addressed in the Remand below.

The appeal seeking service connection for right eye keratoconnus is granted.


REMAND

The Veteran contends that he developed a prostate disability (or symptoms of such) in service and that such disability has continued since.  The Veteran, a registered nurse, testified that while in service he had non-specific urethritis, which was later diagnosed as an enlarged prostate.  He indicated that he has continued to have symptoms and difficulties with his prostate.  He is competent to describe symptoms he experienced in service and continues to experience.  Further, a February 1974 (less than 5 years after his discharge from service) treatment record notes that the Veteran was seen for prostatitis.  A September 2009 record notes that the Veteran's prostate was enlarged.  The Board finds that given this information, the low threshold standard as to when an examination is needed is met.  A VA examination to ascertain the nature and likely etiology of any diagnosed prostate disability is warranted.  Additionally, the Veteran testified that he received treatment for his prostate from an "outside internal medicine doctor."  The Board finds that efforts should be made to obtain any outstanding treatment records.

Regarding the claim for service connection for a colitis disability, the Veteran testified that such condition may be directly due to service and specifically due his stomach troubles therein, or alternatively may be secondarily due to his service-connected hemorrhoids with anal fissure.  On August 2010 VA examination, the examiner opined that the Veteran's colitis was not due to service because such is not caused by or a result of treatment for diarrhea and parasites in the distant past.  On November 2010 VA examination, the examiner opined that the Veteran's colitis was less likely than not due to his service-connected hemorrhoids with anal fissure.  The Board finds that these opinions are inadequate for rating purposes.  Notably, the opinions are unaccompanied by sufficient rationale.  Additionally, these opinions do not address whether the Veteran's colitis disability is aggravated by his service-connected hemorrhoids with anal fissure.  Accordingly, an adequate supplemental medical opinion is warranted.

Regarding the matter of service connection for sleep apnea, the Veteran contends that such may be directly due to service or secondarily due to his service-connected bronchial asthma and/or sinusitis with allergic rhinitis.  A 2004 sleep study indicates that the Veteran is currently diagnosed with obstructive sleep apnea.  On January 2007 VA examination, the examiner opined that the Veteran's OSA is less likely than not due to his service-connected asthma or due to his military service because it is an upper airway obstructive problem.  On an additional January 2007 VA examination, the examiner opined that medical literature would not support causation between OSA and allergic rhinitis or sinusitis.  On August 2010 VA examination, the examiner similarly opined that OSA is not caused by or a result of allergic rhinitis/sinusitis.  The Board finds that these opinions are inadequate for rating purposes.  Specifically, the examiners failed to include adequate rationale in support of the opinions and also failed to address whether the Veteran's service-connected bronchial asthma and/or sinusitis with allergic rhinitis may have aggravated the sleep apnea.  For these reasons, an adequate supplemental medical opinion is warranted.

The Veteran has also alleged that higher ratings are warranted for his service-connected sinusitis with allergic rhinitis.  A review of the record reflects authorizations to obtain private treatment records from Dr. I and Dr. Y, providers whom the Veteran alleges have treated him for sinusitis; however, these records have not been obtained.  As such may contain information pertinent to the Veteran's claim for increase, attempts to secure them must be made.  Moreover, the Veteran was last evaluated by VA to assess the severity of his sinusitis with allergic rhinitis in December 2012.  Considering the need to remand for outstanding records, the Board finds that an updated medical examination should also be accomplished.

Finally, regarding the claim for service connection for bilateral upper extremity peripheral neuropathy, a September 2014 rating decision denied this claim.  Correspondence from the Veteran received in June 2015 reasonably expresses disagreement with that decision.  The AOJ has not issued a statement of the case (SOC) in this matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all updated or outstanding VA and/or private treatment records relevant to the disabilities remaining on appeal, to specifically include treatment records regarding the prostate from an "outside internal medicine provider" and treatment records regarding sinusitis from Dr. I and Dr. Y.  

The Veteran must assist in this process by completing all necessary authorizations.

2.  Then, arrange for an examination of the Veteran to determine the existence, nature, and likely etiology of any prostate disability diagnosed during the pendency of this appeal.  The Veteran's entire record should be reviewed by the examiner.  Following review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Diagnose all prostate disability entities.

(b)  As to any prostate disability entity diagnosed, is it at least as likely as not (a 50% or better probability) that such was incurred in/caused by his service?

The examiner must explain the rationale for all opinions, to include discussion of the Veteran's lay statements and testimony and addressing the theory of continuity of symptomatology since service.

3.  Arrange for a supplementary medical opinion (with an examination only if deemed necessary by the opinion provider) by an appropriate provider to determine the nature and likely etiology of the Veteran's colitis disability.  The Veteran's entire record should be reviewed by the examiner.  Following review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's colitis disability was incurred in/caused by his service, to include complaints of/treatment for stomach problems/diarrhea therein?

(b)  If the colitis disability is found to be directly unrelated to the Veteran's service, is it at least as likely as not (a 50% or greater probability) that it was caused or aggravated by his service-connected hemorrhoids with anal fissure?

The examiner must explain the rationale for all opinions.

4.  Arrange for a supplementary medical opinion (with an examination only if deemed necessary by the opinion provider) by an appropriate provider to determine the nature and likely etiology of the Veteran's sleep apnea.  The Veteran's entire record should be reviewed by the examiner.  Following review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea was incurred in/caused by his service?

(b)  If the sleep apnea is found to be directly unrelated to the Veteran's service, is it at least as likely as not (a 50% or greater probability) that it was caused or aggravated by his service-connected disabilities (to specifically include bronchial asthma and/or sinusitis with allergic rhinitis)?

The examiner must explain the rationale for all opinions.

5.  Schedule the Veteran for an examination to determine the current severity of his sinusitis with allergic rhinitis.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  It is imperative that the record be made available to the examiner for review in connection with the examination.  

6.  Arrange for any other development deemed indicated by the development ordered above.

7.  Then review the record and readjudicate the claims remaining on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.

8.  Regarding the matter of service connection for bilateral upper extremity peripheral neuropathy, review the determination and if it remains denied, issue an appropriate SOC in the matter.  The Veteran and his representative should be advised of the time limit for perfecting the appeal, and afforded the opportunity to do so.  If this occurs, the matter should also be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


